Citation Nr: 1226578	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-25 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to January 1981.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2007 rating decision, by the Waco, Texas, Regional Office (RO), which denied the Veteran's attempt to reopen his claim of entitlement to service connection for a low back disorder.  He perfected a timely appeal to that decision.  

On March 2, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of that hearing is also of record.  

Thereafter, in an April 2010 decision, the Board determined that new and material evidence had been received to reopen a claim for service connection for a low back disorder, but denied the claim on the merits.  The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision entered in July 2011, the Court set aside the Board's decision and remanded the matter for readjudication.  

The Board notes that, in December 2011, along with additional argument, the Veteran's attorney submitted additional evidence along with a written waiver of RO review.  See 38 C.F.R. §§ 19.37(b), 20.1304(a) (2011).  




FINDINGS OF FACT

1.  In a February 1982 rating decision, the RO denied service connection for a low back disorder.  The Veteran did not appeal.  

2.  The evidence associated with the record since the February 1982 rating decision includes evidence which is not cumulative or redundant of the evidence previously of record.  Based upon the reason for the prior denial, the evidence is relevant and probative.  

3.  A low back disorder, diagnosed as degenerative disc and joint disease of the lumbar spine and mechanical low back pain, is attributable to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1982 rating decision is new and material; the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  

2.  Resolving benefit of the doubt in the Veteran's favor, the Board finds that a low back disorder, diagnosed as degenerative disc and joint disease of the lumbar spine and mechanical low back pain, was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

All relevant facts regarding the issue decided below have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify and assist.  A thorough review of the claims file reveals that the development conducted by VA in this case fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on the completely favorable decision discussed below, the Board finds that any failure in VA's duty to notify and assist the Veteran regarding her claim is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19(2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would trigger the Secretary's duty to provide a medical examination or opinion.  (For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  


III.  Factual background.

The records indicate that the Veteran entered active duty in August 1975; his enlistment examination, dated in June 1975, was negative for any complaints or findings of a low back disorder.  The service treatment records (STRs) show that the Veteran was seen in May 1976 for complaints of pain in the left shoulder and back; he stated that he was lifting chain slings when he felt a pain in the shoulder and back.  On examination, the left back had spasm and pain on finger palpation.  The assessment was muscle strain, mild.  The Veteran was next seen in April 1978 with complaints of lower back pain for one day; he received an injury to the back while working on buoy tender.  Following an evaluation, the Veteran was diagnosed with lumbar strain.  In August 1978, the Veteran complained of lack of sleep with lower back pain.  The Veteran was seen in sick bay in June 1980; at that time, he reported recurrent high lumbar pain over the past 4 years secondary to a twisting injury.  In October 1980, the Veteran was referred to the orthopedic clinic for consultation; he was diagnosed with mechanical low back pain.  On the occasion of his discharge examination, in December 1980, examination of the spine revealed a full range of motion; and straight leg raising was to 90 degrees without pain.  

The Veteran's initial claim for service connection for a back disorder (VA Form 21-526) was received in June 1981.  Submitted in support of the claim were VA treatment notes which show that the Veteran was seen in May 1981 with complaints of chronic low back pain since lifting heavy objects in 1977.  X-ray study of the spine was normal.  The diagnosis was low back pain.  

In conjunction with the Veteran's claim, a VA examination was scheduled in February 1982; however, he failed to report for the examination.  

The Veteran's was administratively denied by a rating decision in February 1982.  This rating decision indicates that the basis for the RO's denial was that the Veteran failed to prosecute the claim in that he failed to appear for a scheduled examination and therefore the evidence of record was insufficient to rate the claim.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  The RO administratively denied the claim because there was no evidence with regard to whether the Veteran had a current disability.  

An application for service connection for a low back injury (VA Form 21-526) was received in May 2006.  Submitted in support of the claim were VA progress notes dated from August 2005 to August 2006.  These records show that the Veteran received clinical attention and treatment for chronic low back pain.  During a clinical visit in August 2006, it was noted that the Veteran was seen with low back pain since a work injury in 1975.  The assessment was chronic low back pain.  An MRI of the lumbar spine, performed in August 2006, revealed degenerative disk disease, especially at L4-5, without evidence of canal neuroforaminal stenosis.  

Received in October 2006 were private treatment reports dated from May 2006 to August 2006 which also reflect treatment for chronic low back pain.  Among these records is the report of an examination report, dated in May 2006.  During that time, he complained of pain in the lower lumbar area.  An x-ray study of the lumbar spine revealed minimal narrowing in the L5-S1 interspace.  

A September 2006 VA progress note indicates that the Veteran was seen with complaints of back pain, and he reported that medications were not helping.  

The Veteran was afforded a VA examination in May 2007.  At time, he complained of low back pain ever since he strained his back while on active duty with the United States Coast Guard serving as a boatswain mate on a buoy tender.  The Veteran reported straining his back again in 1978 while lifting a steamboat jack off of its mounting on a bulkhead to pull a buoy into the ship.  The Veteran indicated that he had severe mechanical low back pain; he was placed on quarters for one day and then on light duty.  The Veteran related that he has had chronic intermittent low back pain ever since this event; he stated that his low back pain has been increasing in frequency and severity ever since.  He reported daily mechanical low back pain with an intensity of 6 to 8 out of 10.  The Veteran indicated that, upon leaving the Coast Guard, he has worked as an over the road truck driver; in the last 10 to 15 years, he has not done any "lumping" or loading and unloading of cargo vans.  He denied current use of any orthopedic assistive device including lumbar corsets.  He denied taking any medications for his low back pain at present; he stated that he took some unspecified medications in the past for this condition but they did not really help much.  

Following a physical examination, including an evaluation of the lumbar spine, the examiner reported a diagnosis of lumbar degenerative disc and joint disease.  The examiner stated that it is less than likely that his current lumbar degenerative disc and joint disease is related to his lumbar strain he sustained on active duty.  The examiner explained that it is more than likely that his lumbar degenerative disc and joint disease is related to chronic degenerative changes as a result of aging, repetitive stresses incurred in the line of his civilian employment following separation from service and genetic predisposition for osteoarthritic conditions.  The examiner noted that his opinion was based on the findings of the examination, review of the available imaging reports and the Veteran's claims file and service treatment records.  

Received in January 2008 were medical records from the Social Security Administration dated from January 2001 to May 2006, which were previously discussed above.  

At his personal hearing in March 2010, the Veteran maintained he didn't have any back problems prior to military service.  The Veteran related that his primary job was to service and keep the light buoys going, which is used for trafficking up and down the waterways.  The Veteran reported that he was sent down to the bowel of the ship to get a steamboat jack when the ship became unstable; he lost his balance and fell, at which time he felt a popping in his lower back.  He was sent to sick bay and was given a shot; he was told that he had a pinched nerve and placed on light duty.  The Veteran also reported that he was transferred to the patrol boat division in New Orleans, Louisiana; he was assigned to the barge division, where he was given the task to inspect barges and moorings along the shore.  The Veteran indicated that he continued to experience back pain from his time in service until the present.  

Received in December 2011 was a medical statement from Dr. Donald B. Miller, Jr., a certified orthopedic surgeon.  Dr. Miller noted that he conducted a thorough review of the Veteran's claims file, including the service treatment reports as well as post service medical records.  Dr. Miller reported that the Veteran's current diagnosis was mechanical low back syndrome.  Dr. Miller stated that it was his opinion that the Veteran's initial significant injury to his lumbar spine occurred on April 10, 1978 while he was on active duty in the United States Coast Guard; he noted that this injury was the major cause for the subsequent need for medical treatment regarding his lumbar spine region.  Dr. Miller concluded, as such, it is as likely as not that the Veteran's current lumbar spine condition first began when he sustained a serious injury in April 1978 during his time in the service.  Dr. Miller stated, based on his training, experience and review of the relevant records, all of the opinions in the report meet the standard of being at least as likely as not in favor of the Veteran.  In fact, he stated that his opinion in this matter is actually much higher than that standard as his opinion is within a higher degree of certainty.  


IV.  Legal Analysis-Claim to Reopen.

The Veteran's claim for service connection for a back disorder has been considered and denied.  In the February 1982 administrative decision, the RO denied service connection for a low back disorder, because there was no evidence with regard to whether the Veteran had a current back disability.  

Because the Veteran did not appeal the February 1982 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



The evidence received after February 1982 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board finds that the newly received medical records are both new and material.  In the instant case, the additional evidence includes current diagnoses of degenerative disc and joint disease of the lumbar spine and mechanical low back pain.  This evidence establishes current diagnosis of a back disorder, not shown in February 1982.  In essence, it is relevant and probative of the issue at hand and cures one of the evidentiary defects that existed at the time of the prior denial.  Thus, the new medical evidence is relevant and establishes a previously unestablished fact.  For this reason, the Board finds that new and material has been submitted.  Accordingly, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


V.  Legal Analysis-Service Connection.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  



Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

After a careful review of the evidence of record, the Board finds that service connection for a low back disorder, currently diagnosed as degenerative disc disease is warranted.  In this regard, the Board notes that the service treatment records show that the Veteran was treated for back pain on several occasions following an injury in May 1976.  The assessment was lumbar strain.  Following an orthopedic evaluation in October 1980, the Veteran was diagnosed with mechanical low back pain.  The service records establish that there was a long history and chronic back pain.  In addition, post service treatment records show that the Veteran has been diagnosed with degenerative disc and joint disease in the lumbar spine.  Therefore, there is competent evidence of a current low back disorder.  The question therefore is whether the inservice injuries and symptoms resulted in the current low back disorder.  There is conflicting medical evidence on this point.  

In this regard, following a VA examination in May 2007, the VA examiner concluded that it is less than likely that his current lumbar degenerative disc and joint disease is related to his lumbar strain he sustained on active duty.  The examiner explained that it is more than likely that his lumbar degenerative disc and joint disease is related to chronic degenerative changes as a result of aging, repetitive stresses incurred in the line of his civilian employment following separation from service and genetic predisposition for osteoarthritic conditions.  

In contrast, in a private medical opinion from Dr. Donald B. Miller, Jr., dated in November 2011, he stated that it was his opinion that the Veteran's initial significant injury to his lumbar spine occurred on April 10, 1978 while he was on active duty in the United States Coast Guard.  Dr. Miller noted that this injury was the major cause for the subsequent need for medical treatment regarding the Veteran's lumbar spine region.  Dr. Miller concluded, as such, it is as likely as not that the Veteran's current lumbar spine condition first began when he sustained a serious injury in April 1978 during his time in the service.  Dr. Miller explained, while the Veteran's employment since discharge has been that of a truck driver; since 1982, he has not done any loading or unloading of his truck because of his continuing low back pain.  Therefore, he noted that the Veteran's civilian work has been for the most part sedentary.  Dr. Miller further noted that he did not see any documentation in the Veteran's medical records that reported a family history of early arthritis in his background and the VA examiner did not document such a history.  Thus, he disagreed with the finding that the Veteran's back disorder may be due to a predisposition for osteoarthritis.  Therefore, Dr. Miller stated that, after a review of the claims folder as a whole, it is more likely than not that his current lumbar spine condition first began when he sustained a serious inservice injury in April 1978.  

The Board recognizes that the examiners have opined differently.  All the medical opinions appear to have been based upon review of the record and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  However, in light of the service treatment records, post service medical records, and the Veteran's statements of continuity, the Board finds that it is more likely than not that the Veteran's current disability is due to the in-service injury and manifestations.  The Board notes that the Veteran has been consistent in his reporting of the in-service injuries leading to his current low back disorder and his allegations of injuries in service are supported by the record.  Therefore, the Veteran is found to be credible.  In sum, there is documented evidence of two injuries to the lower back in service, inservice assessments of chronic back pain and a long history of manifestation.  Accordingly, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current low back disorder, degenerative disc and joint disease of the lumbar spine is traceable to service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  In conclusion, for reasons and bases expressed above, the benefit sought on appeal is granted.  





ORDER

Service connection for degenerative disc and joint disease of the lumbar spine is granted.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


